Citation Nr: 0021331	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-12 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder, rated as 50 percent disabling effective from 
August 28, 1996, and rated as 70 percent disabling, effective 
from April 14, 1999.

2.  Entitlement to an effective date earlier than April 14, 
1999, for an award of a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).  In a decision of May 1997, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
50 percent disability rating effective from August 28, 1996.  
In November 1998, the RO denied entitlement to a total 
disability rating based on unemployability due to a service-
connected disability.  Subsequently, however, in a rating 
decision of December 1999, the RO increased the rating for 
the post-traumatic stress disorder to 70 percent, and granted 
a total disability rating based on individual 
unemployability.  The RO assigned an effective date of April 
14, 1999, for both the 70 percent rating and the 
unemployability rating.  

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the post-traumatic stress disorder and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue has 
been characterized accordingly.

The issues which were perfected for appellate review 
originally included claims for service connection for malaria 
and hepatitis.  However, the veteran, through his attorney, 
withdrew those issues in a letter dated in November 1999.  
The Board also notes that the issues which were certified for 
appellate review included entitlement to an effective date 
earlier than April 14, 1999, for assignment of a 70 percent 
disability evaluation for the veteran's service-connected 
disability and an earlier effective date for the award of a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  The Board notes, 
however, that in argument submitted on the veteran's behalf 
in July 2000, the veteran's attorney indicated that the issue 
is not entitlement to an earlier effective date for a 
schedular increase or TDIU, but rather the issue is 
entitlement to a higher initial rating to include TDIU.  He 
contends that the veteran is either entitled to a 100 percent 
schedular rating from August 28, 1996, or he is entitled to a 
TDIU.  The Board finds that the issues as characterized on 
the title page of this decision will address the issues 
raised on the veteran's behalf.  


REMAND

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim of 
disagreement with the assignment of an initial rating for 
service-connected post-traumatic stress disorder that is 
plausible.  With regard to initial ratings, an appeal from an 
award of service connection and initial rating is a well-
grounded claim as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995). 

The Board also finds, however, that further assistance to the 
veteran with the development of evidence is required.  In 
this regard, the Board notes that additional medical 
treatment records exist but have not been obtained.  In his 
original claim for disability compensation which he filed in 
August 1996, the veteran reported that he had been treated 
for post-traumatic stress disorder at the VA Medical Center 
at Poplar Bluff, Missouri from January 1996 to the present.  
The evidence which is of record includes VA medical treatment 
records dated in February 1996 which were apparently 
submitted by the veteran, and VA medical records dated July 
1998 and later which were secured by the RO in July 1999.  
The request by the RO in July 1999 which resulted in the 
production of the latter records specified that the VA 
Medical Center should furnish "treatment reports pertaining 
to hearing loss and hypertension from 07-01-98 to the 
present."  The Board notes, however, that a VA psychiatric 
examination report dated in May 1997 shows that the veteran 
reported that he had been undergoing outpatient counseling 
for one-and-a-half years and had been an inpatient 3-5 times.  
In his claim for increased benefits based on unemployability, 
the veteran specified that he had been hospitalized at the VA 
Medical Center in August 1997 and January 1998.  Moreover, 
the report of a VA mental examination conducted in July 1998 
shows that the veteran continued to receive mental health 
services through the VA system with counseling about once per 
month.  

As noted, the duty to assist the appellant in the development 
of his claim includes the duty to request information which 
may be pertinent to the claim.  38 U.S.C.A. §§ 5106, 5107(a) 
(West 1991).  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. §§ 
5103(a), 7104(a) (West 1991 & Supp. 1999); see also Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained) and 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches in cases where the record references other known and 
existing evidence that might pertain to the claim under 
consideration). The duty to assist is particularly applicable 
to records which are known to be in the possession of the 
Federal Government.  See Counts v. Brown, 6 Vet. App. 473 
(1994).  As such, the Board must obtain all of the records 
pertaining to the treatment afforded to the veteran by the VA 
as such records may be relevant to the claim for an increased 
rating.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Board also finds that additional procedural development 
is required.  The Board notes that, during the pendency of 
this appeal, the regulations containing the rating criteria 
for psychiatric disorders were revised, effective November 7, 
1996.  See 61 Fed. Reg. 52695-52702 (1996).  Where the law 
and regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
authority to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Accordingly, the veteran's claim 
for a higher initial rating must be considered under both the 
old and the new rating criteria.  Significantly, however, the 
record reflects that the RO has only considered the rating 
under the new criteria.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the additional 
VA medical treatment records pertaining 
to treatment afforded to the veteran 
between February 1996 and July 1998, as 
well as any additional treatment records 
which have not previously been obtained.  

2.  After the foregoing records have been 
obtained the RO should again review the 
record and determine whether the 
veteran's claims may be granted.  The RO 
should consider the increased rating 
claim under both the old and the new 
criteria for rating post-traumatic stress 
disorder.  The RO should also consider 
assigning staged ratings.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and attorney should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


